DETAILED ACTION

The amendments filed on August 10, 2020 and December 29, 2020 has been entered as appropriate.

Claim Objections
Claim 27 is objected to because it is singled-spaced which is improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-5, 7, 8, 10, 11, and 13-20, 1st Alternative:
Claims 1-5, 7, 8, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garavaglia et al., U. S. Pub. No. 2014/0259686 in view of Gringer et al., U. S. Pub. No. 2011/0167647 (hereafter “Gringer ‘647”; and which corresponds to U. S. Patent No. 8,938,883).
Regarding claim 1 and the claims dependent therefrom, Garavaglia discloses a device with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a handle base (e.g., substantially all of 108 except for 180);
a neck (e.g., 102) connected to the handle base for movement relative to the handle base between a closed position (e.g., see Fig. 3) and an open position (e.g., see Figs.1, 4, 5, 9);
a first spring that operatively extends between the handle base and neck to spring-bias the neck toward the neck's open position;
a manually releasable neck lock (e.g., the structure around the hinge including 166, 165; and 180, 168, 163) that releasably locks the neck in closed position (via 166, 165, wherein manual pressure causes the release of these components; see paragraph 0050, particularly the last sentence thereof), wherein the neck lock is configured such that manually releasing the neck lock while the neck is in the closed position permits the first spring to move the neck into the neck's open position;
a utility blade holder (e.g., 104) slidingly carried by the neck for sliding movement relative to the neck and handle base between a retracted position (e.g., see Figs. 1, 9) and an extended position (e.g., see Fig. 8; see paragraph 0047), and
a manually operable slide lock (e.g., 147, 130) that releasably locks the blade holder in the extended position (e.g., see 130; see Figures 2, 10, 12, 14; see Fig. 8; see paragraph 0047) and includes a manually operable slide lock release (e.g., 130) that operates independently of the manually releasable neck lock,
wherein the utility blade holder is shaped and configured to carry a utility blade such that movement of the utility blade holder between its extended and retracted positions moves the utility blade relative to the neck and handle base between an exposed position in which a cutting edge of the blade is exposed (e.g., see Fig. 8; see paragraph 0047), and a protected position in which the cutting edge of the blade is protected by the neck (e.g., see Figs. 1, 9),
wherein the utility blade has a mounting notch formed in a first linear edge and the cutting edge opposite the first linear edge (the utility blade is not set forth as part of the claimed invention until claim 2; however, the blade of Garavaglia includes a notch as shown at the top edge of 138 as viewed in Fig. 2),
wherein the utility blade substantially has the shape of an isosceles trapezoid, the cutting edge being disposed, on a longest edge of the trapezoid (the utility blade is not set forth as part of the claimed invention until claim 2; however, the blade of Garavaglia has such a shape as viewed in Fig. 2), and
wherein the manually releasable neck lock can be manually released while the neck is in the closed position without sliding the utility blade holder (e.g., by manual pressure; see the last sentence in paragraph 0052);
[claim 2] further comprising the utility blade (e.g., 138; see Fig. 2);
[claim 3 (from 2)] wherein a surface of the handle base prevents the neck from moving into the closed position unless the utility blade is in the protected position (e.g., as disclosed, particularly in view of Figs. 26 and 27 with reference to Figs. 2 and 9);
[claim 4 (from 2)] wherein a surface of the handle base prevents the neck from moving into the closed position while the cutting edge of the utility blade is exposed (e.g., as disclosed, particularly in view of Figs. 26 and 27 with reference to Figs. 2 and 9);
[claim 5 (from 2)] wherein a surface of the handle base prevents the blade from moving out of the protected position while the neck is in the closed position (e.g., as disclosed, particularly in view of Figs. 26 and 27 with reference to Figs. 2 and 9);
[claim 7] wherein the neck lock (e.g., via 166, 165 thereof) is configured to automatically lock the neck in the closed position upon movement of the neck into the closed position (e.g., see paragraph 0050, particularly the last sentence thereof);
[claim 10] wherein the neck lock (e.g., the structure around the hinge including 166, 165; and 180, 168, 163) is configured to automatically lock the neck in the open position upon movement of the neck into the open position (e.g., via 168, , wherein the neck lock is configured to permit manual release of the neck lock (e.g., by manually moving 180 outwardly) while the neck is in the open position to permit a user to move the neck into the closed position (e.g., see the last sentence in paragraph 0052);
[claim 11 (from 10)] wherein the neck lock (e.g., the structure around the hinge including 166, 165; and 180, 168, 163) comprises:
a detent (e.g., 168) movably mounted to one (e.g., handle base 108) of the neck and handle base (e.g., via 180) for movement between a locking position and a releasing position (e.g., moved outwardly);
a lock open surface (e.g., including 163) disposed on the other (e.g., neck 102; see Fig. 6) of the neck and handle base; and
a second spring (e.g., the arm portion of 180; see Fig. 5; see paragraph 0052) that spring biases the detent toward its locking position,
wherein, when the neck is in the open position and the detent is in the locking position (e.g., see Fig. 5), the detent engages the lock open surface to prevent the neck from moving out of the open position, and
wherein, when the detent is in the releasing position, movement of the neck into the neck's open position causes the detent to move into the locking position under the spring bias of the second spring (e.g., see paragraph 0052);
[claim 13] wherein the neck pivotally connects (e.g., via 154) to the handle base for pivotal movement relative to the handle base between the closed position (e.g., see Fig. 3) and the open position (e.g., see Figs. 1, 5, 9);
[claim 14] wherein the blade holder is movable between the blade holder's extended and retracted positions while the neck is in the neck's open position (e.g., see Fig. 5; see paragraph 0047, particularly the last sentence thereof);
[claim 15] wherein the neck's open position comprises a position in which the neck and handle base together define a longitudinally elongated handle that is shaped and configured for a user to grip the knife during use while the neck is in the open position (e.g., see Figs. 1, 5, 9).
Regarding claim 16, Garavaglia discloses a device with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 16] wherein a combined length of the handle base and neck when the neck is in the open position is 50%-90% longer than the combined length of the handle base and neck when the neck is in the closed position (e.g., as would be understood by one having ordinary skill in the art upon review of the disclosure, particularly the figures).
However, in the alternative regarding claim 16, if it is argued that there is no explicit disclosure and thus no support for the subject longer length range, it is respectfully submitted that to provide the specific subject length range would be the mere discovery of the optimum or workable ranges within the general 
Regarding claims 18 and the claims dependent therefrom, Garavaglia discloses a knife upon which almost every active step of the claimed method is performed (except for the limitations shown in italics and grayed-out) as follows:
the knife comprising:
a handle base (e.g., substantially all of 108 except for 180);
a neck (e.g., 102) connected to the handle base for movement relative to the handle base between a closed position (e.g., see Fig. 3) and an open position (e.g., see Figs. 1, 4, 5, 9);
a first spring that operatively extends between the handle base and neck to spring-bias the neck toward the neck's open position;
a manually releasable neck lock (e.g., the structure around the hinge including 166, 165; and 180, 168, 163) that releasably locks the neck in closed position (via 166, 165, wherein manual pressure causes the release of these components; see paragraph 0050, particularly the last sentence thereof), wherein the neck lock is configured such that manually releasing the neck lock while the neck is in the closed position permits the first spring to move the neck into the neck's open position;
a utility blade holder (e.g., 104) slidingly carried by the neck for sliding movement relative to the neck and handle base between a retracted position (e.g., see Figs. 1, 9) and an extended position (e.g., see Fig. 8; see paragraph 0047);
a manually operable slide lock (e.g., 147, 130) that releasably locks the blade holder in the extended position (e.g., see 130; see Figures 2, 10, 12, 14; see Fig. 8; see paragraph 0047) and includes a manually operable slide lock release (e.g., 130) that operates independently of the manually releasable neck lock; and
a utility blade (e.g., 138) carried by the utility blade holder such that movement of the utility blade holder between its extended and retracted positions moves the utility blade relative to the neck and handle base between an exposed position in which a cutting edge of the blade is exposed (e.g., see Fig. 8; see paragraph 0047), and a protected position in which the cutting edge of the blade is protected by the neck (e.g., see Figs. 1, 9);
the method comprising:
manually releasing the neck lock of the knife while the neck is in the closed position without sliding the utility blade holder (e.g., see paragraph 0050),
whereby said releasing causes the first spring to move the neck into the neck's open position; and
while the neck is in the open position, sliding the utility blade holder from the retracted position to the extended position, thereby moving the utility blade from the protected position (e.g., see Figs. 1, 9) to the exposed position (e.g., see Fig. 8; see paragraph 0047),
wherein the utility blade has a mounting notch (e.g., as shown at the top edge of 138 as viewed in Fig. 2) formed in a first linear edge and the cutting edge opposite the first linear edge, and
wherein, the utility blade substantially has the shape of an isosceles trapezoid (e.g., as shown in Fig. 2), the cutting edge being disposed on a longest edge of the trapezoid;
[claim 19] further comprising manually releasing the neck lock while the neck is in the open position (e.g., see paragraph 0052, particularly the last sentence thereof), and thereafter moving the neck from its open position to its closed position (e.g., as disclosed; see paragraph 0052), wherein said movement of the neck into its closed position causes the neck lock (e.g., the structure around the hinge including 166, 165; and 180, 168, 163) to lock the neck in its closed position (via 166, 165; see paragraph 0050, particularly the last sentence thereof);
[claim 20] wherein a surface of the knife prevents the neck from being moved into the closed position unless the cutting edge of the blade is not exposed (e.g., as disclosed, particularly in view of Figs. 26 and 27 with reference to Fig. 9).
Thus, regarding all of the claims above, Garavaglia lacks a first spring as follows:
[from claim 1] a first spring that operatively extends between the handle base and neck to spring-bias the neck toward the neck's open position;
[from claim 18] a first spring that operatively extends between the handle base and neck to spring-bias the neck toward the neck's open position.
However, Gringer ‘647 discloses such a spring (e.g., 50) for biasing the neck from a closed position into an open position (e.g., see “F1”, 22) and teaches that such a configuration mitigates the difficulty in opening the folding knife with one hand. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a spring on the knife of Garavaglia to gain the benefit(s) taught by Gringer ‘647.
Further, regarding claim 8, Garavaglia discloses a device with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 8 (from 1)] wherein the neck lock comprises:
a detent (e.g., 168) movably mounted to one (e.g., handle 108) of the neck and handle base for movement between a locking position and a releasing position; and
a lock closed surface (e.g., including 165) disposed on the other (e.g., neck 114) of the neck and handle base,
wherein, when the neck is in the closed position and the detent is in the locking position, the detent engages the lock closed surface to prevent the neck from moving out of the closed position (e.g., see paragraph 0050, lines 9-17).
Thus, Garavagia further lacks the detent (e.g., 168) that is used to lock the neck in the open position also being used to lock the neck in the closed position.
That is, it is respectfully submitted that while Garavaglia discloses locking the neck in the closed position (e.g., see the last sentence of paragraph 0050), it discloses a second locking configuration (e.g., including 166, 165) for locking the neck in the 
Further, regarding claim 17, Garavaglia further lacks the specific length ranges as follows:
[claim 17] wherein a combined length of the handle base and neck when the neck is in the closed position is between 2.5 and 5 inches, and wherein a combined length of the handle base and neck when the neck is in the open position is between 5.5 and 9 inches.
However, it is respectfully submitted that to provide the recited ranges would be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one of ordinary skill in the art.

Claim 12, 1st Alternative:
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Garavaglia et al., U. S. Pub. No. 2014/0259686 in view of Gringer et al., U. S. Pub. No. 2011/0167647 (hereafter “Gringer ‘647”; and which corresponds to U. S. Patent No. 8,938,883) as applied to claim 1 above, and further in view of Official Notice as evidenced by Hansen et al., U. S. Pub. No. 2010/0223793.
The combination, namely Garavaglia modified in view of Gringer ‘647, further lacks the specific configuration of the manually operable slide lock (e.g., including 147) having the structure as follows:
[claim 12] wherein the manually operable slide lock releasably locks the blade holder in the retracted position.
However, the Examiner takes Official notice that such locking mechanisms are old and well known in the art and are ubiquitous throughout the art, wherein they facilitating maintaining the blade in a desired exposed/extended or unexposed/retracted to provide well known benefit(s); for example, in locking the blade in the retracted position, the blade is prevented from inadvertently moving to an exposed position thus mitigating the potential of injury to a user or to damage of items in the work area; and in locking the blade in the extended position, the locking of the blade facilitates efficient use by the operator because the operator can set the knife down or change hands without having to move the blade into the extended position each time the knife leaves the operator’s hand. Further, such locking mechanisms provide for degrees or amounts of extension of the blade from the neck. As evidence in support of the taking of Official notice, Hansen discloses such a locking mechanism (e.g., 300; see Fig. 7; see paragraph Garavaglia to gain the well known benefits including those described above.

Claims 9 and 23-27:
Claims 9 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Garavaglia et al., U. S. Pub. No. 2014/0259686 in view of Gringer et al., U. S. Pub. No. 2011/0167647 (hereafter “Gringer ‘647”; and which corresponds to U. S. Patent No. 8,938,883).
Regarding claim 9, Garavaglia discloses a device with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a handle base (e.g., substantially all of 108 except for 180);
a neck (e.g., 102) connected to the handle base for pivotal movement (e.g., via 154) relative to the handle base about a first axis (e.g., that of 154) between a closed position (e.g., see Fig. 3) and an open position (e.g., see Figs. 1, 4, 5, 9);
a first spring that operatively extends between the handle base and neck to spring-bias the neck toward the neck’s open position;
a manually releasable neck lock (e.g., the structure around the hinge including 166, 165; and 180, 168, 163) that releasably locks the neck in the closed position (via 166, 165, wherein manual pressure causes the release of these components; see paragraph 0050, particularly the last sentence thereof), wherein the neck lock is configured such that manually releasing the neck lock while the neck is in the closed position permits the first spring to move the neck into the neck’s open position; and
a utility blade holder (e.g., 104) slidingly carried by the neck for sliding movement relative to the neck and handle base between a retracted position (e.g., see Figs. 1, 9) and an extended position (e.g., see Fig. 8; see paragraph 0047),
wherein the utility blade holder is shaped and configured to carry a utility blade such, that movement of the utility blade holder between its extended and retracted positions moves the utility blade relative to the neck and handle base between an exposed position in which a cutting edge of the blade is exposed (e.g., see Fig. 8; see paragraph 0047), and a protected position in which the cutting edge of the blade is protected by the neck (e.g., see Figs. 1, 9),
wherein the neck lock comprises:
a detent (e.g., 168) movably mounted (e.g., via 180) to one (e.g., the handle 108) of the neck and handle base for axial movement along a second axis (e.g., 168 moves “axially”, wherein “axial” includes the definition of “around an axis,” and 168 moves about an axis generally at the base of member 180, and wherein such axial movement is also “along” a second axis that is parallel to the first axis, wherein “along” is read in the same manner as “a winding road extends ‘along’ a straight river”) between, a locking position and a releasing position (e.g., moved outwardly), wherein the second axis is parallel to the first axis, wherein the detent has a shoulder (e.g., the outer circumferential surface of 168),
a lock closed surface (e.g., including 163) disposed on the other of the neck and handle base, and
a second spring (e.g., the arm portion of 180; see Fig. 5) that spring biases the detent toward its locking position; and
wherein, when the neck is in the closed position and the detent is in the locking position, the shoulder of the detent engages the lock closed surface to prevent the neck from moving out of the closed position; and
wherein the detent further comprises a manually actuatable button that may be actuated by a user to move the detent from its locking position to its releasing position against the bias of the second spring without sliding the utility blade holder when the neck is in the closed position, thereby moving the detent from its locking position to its releasing position, which causes the shoulder of the detent to disengage from the lock closed surface and permits the first spring to move the neck into the neck’s open position;
[claim 23] further comprising a manually operable slide lock (e.g., 147, 130) that releasably locks the blade holder in the extended position (e.g., see 130; see Figures 2, 10, 12, 14; see Fig. 8; see paragraph 0047) and includes a manually operable slide lock release (e.g., 130) that operates independently of the manually releasable neck lock;
[claim 26] wherein:
the neck lock comprises a lock open surface (e.g., including 163) disposed on the other of the neck and handle base;
when the neck is in the open position and the detent is in the locking position, the shoulder of the detent engages the lock open surface to prevent the neck from moving out of the open position; and
when the neck is in the open position and the detent is in the locking position, actuating the manually actuatable button moves the detent from its locking position to its releasing position, which causes the shoulder of the detent to disengage from the lock open surface and permits the neck to be manually pivoted from its open position into the closed position.
Thus, Garavaglia lacks:
(a)	a first spring as follows:
[from claim 9] a first spring that operatively extends between the handle base and neck to spring-bias the neck toward the neck’s open position; and
	(b)	the specific configuration of the neck lock, including a manually actuatable button and other structure, as follows:
[from claim 9] wherein, when the neck is in the closed position and the detent is in the locking position, the shoulder of the detent engages the lock closed surface to prevent the neck from moving out of the closed position; and
wherein the detent further comprises a manually actuatable button that may be actuated by a user to move the detent from its locking position to its releasing position against the bias of the second spring without sliding the utility blade holder when the neck is in the closed position, thereby moving the detent from its locking position to its releasing position, which causes the shoulder of the 
[claim 24] wherein:
the detent comprises a connecting portion that connects the shoulder to the manually actuatable button such that the button and shoulder are spaced from each other;
the shoulder is wider than the connecting portion;
when the neck is in the closed position, movement of the detent from its locking position to its releasing position (1) moves the shoulder along the second axis out of alignment with the lock closed surface, and (2) moves the connecting portion along the second axis into alignment with the lock closed surface; and
when the connecting portion is in alignment with the lock closed surface, the neck is able to pivot out of its closed position;
[claim 25 (from 24)] wherein:
the shoulder has cylindrical surface with a first diameter; and
the connecting portion has a cylindrical surface with a second diameter that is smaller than the first diameter;
[claim 27 (from 9] wherein the button is actuatable by manually pushing the button along the second axis toward the shoulder.
Regarding (a), Gringer ‘647 discloses such a spring (e.g., 50) for biasing the neck from a closed position into an open position (e.g., see “F1”, 22) and teaches that such a configuration mitigates the difficulty in opening the folding knife with one hand. 
Regarding (b), Gringer ‘647 discloses such a neck lock configuration (e.g., see Figs. 24-25) as follows:
[from claim 9] wherein, when the neck is in the closed position and the detent (e.g., 56) is in the locking position, the shoulder (e.g., the outer circumferential surface of 56) of the detent engages the lock closed surface (e.g., 94) to prevent the neck from moving out of the closed position; and
wherein the detent further comprises a manually actuatable button (e.g., 20) that may be actuated by a user to move the detent from its locking position to its releasing position against the bias of the second spring (e.g., 58; see Fig. 18) without sliding the utility blade holder when the neck is in the closed position, thereby moving the detent from its locking position to its releasing position, which causes the shoulder of the detent to disengage from the lock closed surface and permits the first spring to move the neck into the neck’s open position;
[claim 24] wherein:
the detent comprises a connecting portion (e.g., 142; see Fig. 18) that connects the shoulder to the manually actuatable button such that the button and shoulder are spaced from each other;
the shoulder is wider than the connecting portion (e.g., see Fig. 18);
when the neck is in the closed position, movement of the detent from its locking position to its releasing position (1) moves the shoulder along the second 
when the connecting portion is in alignment with the lock closed surface, the neck is able to pivot out of its closed position (e.g., as disclosed in view of the release caused by pressing 20, 142, 156 against spring 58; see Figs. 18, 24, and 25);
[claim 25 (from 24)] wherein:
the shoulder has cylindrical surface (e.g., including the outer surface of the left portion of 56 as viewed Fig. 18) with a first diameter; and
the connecting portion has a cylindrical surface (e.g., the outer circumferential surface of 142) with a second diameter that is smaller than the first diameter (e.g., see Fig. 18);
[claim 27 (from 9] wherein the button is actuatable by manually pushing the button along the second axis toward the shoulder (e.g., see Fig. 23; see paragraph 0071).
Gringer ‘647 provides a simple neck locking configuration that is efficient in the number of parts/components as well as its operation, wherein the actuation button is easily reachable by an operator for releasing the neck from both the open and closed positions. It would have been obvious to one having ordinary skill in the art to replace the complex neck locking structure of Garavaglia with that of Gringer ‘647 both as a matter of design choice as well as to gain the benefits of such a locking configuration including those described above.
Claims 1-5, 7, 8, 10, 11, and 13-20, 2nd alternative:
Claims 1-5, 7, 8, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garavaglia et al., U. S. Pub. No. 2014/0259686 in view of Gringer et al., U. S. Pub. No. 2011/0167647 (hereafter “Gringer ‘647”; and which corresponds to U. S. Patent No. 8,938,883).
It is respectfully submitted that Garavaglia is applicable to the subject claims in the same or substantially the same manner as described above for claim 9 and the claims dependent therefrom, and that the modification of Garavaglia as described above for claim 9 and the claims dependent therefrom is applicable in the same or substantially the same manner and would have been obvious for at least the same reason(s) as described above the above for claim 9 and the claims dependent therefrom.

Claim 12, 2nd Alternative:
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Garavaglia et al., U. S. Pub. No. 2014/0259686 in view of Gringer et al., U. S. Pub. No. 2011/0167647 (hereafter “Gringer ‘647”; and which corresponds to U. S. Patent No. 8,938,883) as applied to claim 1 above, and further in view of Official Notice as evidenced by Hansen et al., U. S. Pub. No. 2010/0223793.
The combination, namely Garavaglia modified in view of Gringer ‘647 in the manner discussed above for claim 9 and the claims dependent therefrom, further lacks the specific configuration of the manually operable slide lock having the structure as follows:
[claim 12] wherein the manually operable slide lock releasably locks the blade holder in the retracted position.
However, it is respectfully submitted that such a further modification of the combination would have been obvious in the same manner and for at least the same reason(s) as described above for claim 12, 1st Alternative.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive for at least the following reason(s).
In the paragraphs beginning with the paragraph bridging pages 10-11 of the subject response, applicant argues that “it would still not have been obvious to then also modify Garavaglia to include ‘a first spring that operatively extends between the handle base and neck to spring-bias the neck toward the neck’s open position,’ as also recited in claim 1,” and provides support for the argument(s) in the paragraphs that follow ending with the second paragraph on page 12 of the subject response.
The Examiner respectfully disagrees with applicant’s position. It is respectfully submitted that while Garavaglia has provided specific structure for a specific type of operation of such a knife, one having ordinary skill in the art would be well aware of the other known alternative configurations and provide such configurations when such an operation characteristic is desired. For example regarding the first spring, such a first spring provides an operation (i.e., opening the neck from the handle) that is independent from the operation of the blade holder, and providing such a first spring eliminates the operator’s need to input effort to open the neck from the handle once the 
In the paragraphs beginning with the third paragraph on page 12 of the subject response and continuing to the paragraph bridging pages 14-15 of the subject response, applicant argues that there is no evidence that the Garavaglia discloses the structure set forth in claims 3-5 and 20. The Examiner respectfully disagrees. As a preliminary matter, it is noted that Figures 9, 26, and 27 were not meant to limit the amount of the disclosure being considered, but rather were referenced to show the main aspects of the cooperating structure being claimed. It is respectfully submitted that the Examiner reference stated both “e.g.” and “as disclosed,” and as usual, the entire disclosure of the reference must be considered. Regarding applicant’s argument, it is respectfully submitted that, to the contrary with regards to applicant’s argument, a look at Fig. 2 clearly shows a slanted surface, adjacent the structure that forms aperture 160, 
In the second paragraph on page 15 of the subject response, applicant argues that the surface 163 is not a “locked closed surface.” The Examiner respectfully disagrees with applicant’s argument. The subject recitation has been interpreted in a reasonably broad manner and is not limited to a specific location since such a specific location is not clearly set forth. Rather, the subject recitation has been interpreted in terms used therein. In this instance, the recitation “closed” is considered to refer to the 
Regarding applicant’s arguments directed to claim 18 on page 15 of the subject response, it is respectfully submitted that these arguments have been further addressed in the comments made in the prior art rejections above.
Regarding applicant’s arguments directed to claim 9 beginning on page 15 and continuing to page 16, as well as the arguments directed to new claims 23-27, it is respectfully submitted that these arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
May 5, 2021